IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                     : No. 164
                                           :
APPOINTMENT TO THE                         : DISCIPLINARY RULES DOCKET
PENNSYLVANIA INTEREST ON                   :
LAWYERS TRUST ACCOUNT BOARD                :


                                        ORDER


PER CURIAM
         AND NOW, this 11th day of July, 2018, the Honorable Stephanie A. Domitrovich,

Erie County, is hereby appointed as a member of the Pennsylvania Interest on Lawyers

Trust Account Board for a term of three years, commencing September 1, 2018.